DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14, & 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Schwerin-Wenzel et al. (US Pub. No. 2004/0230447 A1).
In respect to Claim 1, Wenzel teaches:
a computer-implemented method of generating context data for an information card, the method comprising: receiving a selection of a data element to include in an information card; (Wenzel teaches [0008] inclusion of context data and data elements such as name and identification number.)
determining a plurality of dimensional view types available for the data element; providing the plurality of dimensional view types; (Wenzel teaches [0051] personalized interfaces based on a feature referred to as iViews.)
receiving a selection of a first dimensional view type from the plurality of dimensional view types; determining a first set of attributes associated with the first dimensional view type; providing the first set of attributes; (Wenzel teaches [0097] receiving, determining, and providing a variety of attributes associated with a view.)
receiving a selection of a first attribute from the first set of attributes; and generating a first dimensional view based on the selection of the first dimensional view type and first attribute (Wenzel illustrates [FIG. 5] generation of a view with attributes.)
As per Claim 2, Wenzel teaches:
detecting user interaction with the data element, wherein the plurality of dimensional view types available for the data element are determined upon detecting the user interaction with the data element (Wenzel illustrates [FIG. 5] generation of a view with attributes.)
As per Claim 4, Wenzel teaches:
wherein the plurality of dimensional view types and the first set of attributes are provided in a card creation user interface (Wenzel illustrates [FIG. 5] generation of a view with attributes.)

wherein the plurality of dimensional view types and the first set of attributes are provided in a card presentation user interface (Wenzel illustrates [FIG. 5] generation of a view with attributes.)
As per Claim 6, Wenzel teaches:
wherein the plurality of dimensional view types comprise more than one of: a percent change, a rank, a trend line, and a breakdown (Wenzel [FIG. 11])
As per Claim 7, Wenzel teaches:
wherein the first set of attributes comprise one of: time attributes or non-time attributes (Wenzel illustrates [FIG. 5] generation of a view with attributes.)
As per Claim 8, Wenzel teaches:
wherein the first dimensional view type and first attribute are stored as part of card data defining the information card, and the first dimensional view is generated based on the card data (Wenzel illustrates [FIG. 5] generation of a view with attributes.)
As per Claim 9, Wenzel teaches:
receiving a selection of a second dimensional view type from the plurality of dimensional view types; determining a second set of attributes associated with the second dimensional view type; providing the second set of attributes; (Wenzel teaches [0097] receiving, determining, and providing a variety of attributes associated with a view.)
receiving a selection of a second attribute from the second set of attributes; and generating a second dimensional view based on the selection of the second dimensional view type and second attribute (Wenzel illustrates [FIG. 11] generation of a view with attributes.)
As per Claim 10, Wenzel teaches:
providing a plurality of time intervals; receiving a selection of a time interval from the plurality of time intervals; and sequentially displaying the first dimensional view and the second dimensional view based on the time interval (Wenzel [0061, 0100])
As per Claim 11, Wenzel teaches:
displaying a graphical user interface (GUI) element enabling a user to select one of the first dimensional view and the second dimensional view for display (Wenzel illustrates [FIG. 11] generation of a view with attributes.)
As per Claim 12, Wenzel teaches:
wherein the GUI element is one of: a scrollable dock or a drop-down menu (Wenzel [FIG. 11])

Claims 13-14 & 16-19 are the system claims corresponding to method claims 1, 3-4, 6, & 8-10, therefore are rejected for the same reasons noted previously.

Claim 20 is the media claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of CROFT et al. (US Pub. No. 2016/0044132 A1).
In respect to Claim 3, Wenzel does not explicitly disclose:
wherein the first set of attributes associated with the first dimensional view type are determined using an artificial intelligence model
However, CROFT teaches:
wherein the first set of attributes associated with the first dimensional view type are determined using an artificial intelligence model (Croft teaches [0018, 0100] a learning management system, wherein this system is an artificial intelligence model.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of CROFT into the system of Wenzel.  One of ordinary skill in the art would be motivated to provide a collaborative information management system in a common visual operating environment which executes a visually consistent set of interfaces by way of which business enterprises are presented to a plurality of users.

Claim 15 is the system claim corresponding to method claim 3, therefore is rejected for the same reasons noted previously.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 1, 2022